Citation Nr: 1016152	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for chronic sinus 
problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1962 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for chronic 
sinus problems is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or 
in the inland waterways of the Republic of Vietnam.

2.  Prostate cancer was not shown in service or for many 
years thereafter, and there is no credible evidence 
suggesting the disorder is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for prostate 
cancer, to include as secondary to exposure to herbicides in 
service, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A March 
2006 letter advised the Veteran how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.  A September 2009 letter asked 
the Veteran to submit specific information concerning his 
claimed herbicide exposure.  The case was last adjudicated in 
an October 2009 supplemental statement of the case.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
service personnel records, information from the U. S. Army 
and Joint Services Records Research Center (JSRRC), internet 
documents, VA treatment records and examination reports, and 
private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 
C.F.R. §§ 3.307, 3.309 (2009).

Additionally, a Veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops prostate cancer 
to a degree of 10 percent or more within the specified 
period, the disorder shall be presumed to have been incurred 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).  

VA has stated that "service in the Republic of Vietnam" 
includes service on inland waterways.  See 66 Fed. Reg. 
23,166 (May 8, 2001); see also Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (confirming VA's interpretation of § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption).

The Veteran's service treatment records are negative for 
findings of prostate cancer or any prostate disorder.  
Private treatment records reflect that the Veteran was 
diagnosed with prostate cancer in 1999 and underwent a 
radical retropubic prostatectomy in June 1999.  As of July 
2004, the Veteran did not have any recurrent prostate cancer.  
A June 2005 VA Agent Orange examination diagnosed post-
surgical prostate cancer and a urinary flow disorder.

In the Veteran's March 2006 hearing before a Decision Review 
Officer (DRO), the Veteran testified that he did not go into 
Vietnam as a result of his service, but that he was in the 
oceanic waters of Vietnam during his time assigned to the 
U.S.S. Firedrake.  The Veteran indicated that he did at-sea 
transfers of cargo and personnel, but never unloaded at a 
port in Vietnam.  Additionally, the Veteran testified that he 
was exposed to Agent Orange as a result of his military 
service through airborne spraying, and that he swam in the 
waters around Vietnam during his assignment on the U.S.S. 
Firedrake.  He additionally testified that at one point, the 
U.S.S. Firedrake's evaporators went down, and that water was 
transferred from a large vessel.  The Veteran assumed that 
the water came from South Vietnam.

The Veteran also submitted a statement in September 2009 
which indicated that he was exposed to Agent Orange because 
the water off the shore of Vietnam had a residue from the 
herbicides.  He indicated that he swam in these waters and 
that this water was converted to potable water for drinking 
and showering when the ship's evaporator went down and they 
had to "take on water."  The Veteran also submitted 
articles from NavSource regarding the U.S.S. Firedrake's 
deployment in Vietnam.  These articles do not indicate that 
the U.S.S. Firedrake ever docked in Vietnam or was deployed 
to the inland waterways of Vietnam, but do note it was 
deployed in the waters around the Republic of Vietnam in 1964 
and 1965.

A May 2009 memorandum from the Joint Service Records Research 
Center (JSRRC) indicated that it was unable to confirm that 
any Navy or Coast Guard ship transported tactical herbicides 
(such as Agent Orange) to the Republic of Vietnam, nor could 
it confirm that any ship operating off the coast of Vietnam 
used, stored, tested or transported tactical herbicides.  It 
further could not verify that any shipboard veteran was 
exposed to tactical herbicides as a result of contact with 
aircraft that flew over Vietnam or equipment that was used 
there.  The memorandum concluded that JSRRC was unable to 
provide evidence of exposure to Agent Orange or other 
tactical herbicides while serving on Navy or Coast Guard 
ships during Vietnam.

Upon review of the evidence, the Board notes that the Veteran 
does not contend and the evidence does not establish that he 
was on land in Vietnam or in the inland waterways.  Indeed, 
the Veteran testified that he never deployed onto the 
landmass of Vietnam, and he does not indicate that his ship 
operated in the inland waterways of Vietnam.  As the evidence 
does not demonstrate that he was deployed to the landmass or 
inland waterways, the Veteran is not presumed to have been 
exposed to Agent Orange or any other herbicide as a result of 
his military service.  See 38 C.F.R. § 3.307(a)(6)(iii); 
Haas, supra.

Moreover, the evidence does not confirm that the Veteran ever 
was exposed to Agent Orange or any other herbicide as a 
result of his military service.  The Veteran's Military 
Occupational Specialty (MOS) was a clerical stock clerk.  The 
Veteran has testified that he was exposed to Agent Orange as 
a result of aircrafts overhead, and swimming in the coastal 
waters of Vietnam, or that he was exposed as a result of his 
ship using Agent Orange-tainted water when the ship's 
evaporator went down.  However, the May 2009 JSRRC memorandum 
could not verify that the Veteran was exposed to Agent Orange 
as a result of his military service aboard any Navy vessel, 
including as to aircraft that flew over ships on their way to 
the Republic of Vietnam.  Additionally, there is no 
indication that the Veteran is competent to determine whether 
there was herbicide residue in the ocean.  In this regard, 
the Veteran worked as a stock clerk during service.  

The Veteran has presented two different versions of how he 
was exposed to Agent Orange as a result of drinking Agent 
Orange-tainted water.  First, in the March 2006 DRO hearing, 
the Veteran indicated that the evaporator went down and the 
ship obtained water from a larger vessel.  The Veteran 
testified that he assumed the water came from South Vietnam.  
Secondly, in the September 2009 statement, the Veteran 
indicated that when the evaporator went down; the U.S.S. 
Firedrake took on water - which was Agent Orange-tainted - 
and converted into potable water for drinking and showering.  
These assertions are based on the Veteran's assumptions as to 
the origin of the water and that such water was tainted.  As 
noted above, there is no indication that the Veteran 
possesses any specialize knowledge to make a determination as 
to what extent, if any, water was contaminated by Agent 
Orange.  As the Veteran is not presumed to have been exposed 
to Agent Orange simply by being present in ocean waters 
surrounding Vietnam, and there is no corroborating evidence 
to support his contentions, the preponderance of the evidence 
is against a conclusion that the Veteran was exposed to Agent 
Orange during his military service. 

Finally, the Board notes that service treatment records do 
not show prostate problems in service, and prostate cancer 
was not diagnosed until 1999, more than 30 years after his 
discharge from service.  Indeed, there is no competent 
evidence suggesting a link between his military service and 
his prostate cancer.  

The Board acknowledges that a VA examination has not been 
ordered to obtain an opinion as to a relationship between 
service and his prostate cancer.  However, in this case, 
there is no indication of a disease, injury, or event in 
service to require an examination to be scheduled.  
Specifically, the preponderance of the evidence is against a 
finding that the Veteran was exposed to Agent Orange during 
service, and there is no evidence of prostate problems in 
service or for 30 years thereafter.  As such, a VA 
examination is not required.  38 C.F.R. § 3.159(c)(4);  See 
also Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.").

In summary, the preponderance of the evidence is against a 
finding that the Veteran's prostate cancer was incurred in or 
aggravated by service, nor may such be presumed.  Thus, the 
claim for service connection for prostate cancer is denied. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for prostate cancer is denied.


REMAND

The Veteran is also claiming service connection for a sinus 
disorder.  He alleges that he was exposed to asbestos and 
many other chemicals, including paint strippers, thinners, 
turpentine, mercury, paints, Red Lead, and cleaning solvents 
when the U.S.S. Firedrake was in dry dock at the Hunter's 
Point Dry Dock Naval Facility in San Francisco, California in 
1965.  He asserts that exposure to these substances caused 
his current sinus problems.  

The Veteran's service personnel records indicate that the 
Veteran was assigned to the U.S.S. Firedrake in May 1963 
through August 1966.  The personnel records do not indicate 
if the U.S.S. Firedrake ever entered dry dock at any time 
during 1965.  Verification of such should be attempted on 
remand.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses for sinusitis or any 
other sinus problems while in service.  The Veteran's private 
treatment records from Dr. R.S.K., M.D., indicate that the 
Veteran was seen in April 2002 for intranasal congestion and 
drainage, which was confirmed on examination.  The Veteran 
was prescribed Zyrtec-D and Nasacort AQ for his symptoms.  
The Veteran was also noted as having post-nasal drainage in 
May 2007, at which time he was told to stop using Allegra-D 
and was prescribed Toprol/Binicar/Zocor instead.  

During the Veteran's hearing before the DRO in March 2006, he 
testified that he began having sinus problems three years 
into his period of service and that he has had chronic 
problems since that time.  The Veteran testified that in 
about 1965 to 1966, he developed headaches in his sinuses, a 
stuffed up nose, and that he could not breathe from his nose.  
He also indicated that some mornings he would have a little 
blood coming from his nose when he woke up.  He indicated 
that he sought treatment in service for his symptoms, and he 
went to a corpsman and was given some "APC tablets" and 
told to return to work.  He stated that his current symptoms 
include sinus headaches, a stuffed up nose in the morning, an 
inability to breathe and other various things.  He testified 
that he did not seek treatment for his sinus problems after 
service until seeing Dr. R.S.K in 1988.  He further stated 
that he has attempted to secure his medical records from 1988 
through 2001, but that those records from Dr. R.S.K. were 
lost.

In light of the above, the Board finds a VA examination would 
assist in adjudicating this case.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

In addition, the Veteran should be asked to provide a list of 
his post service occupations and the general duties involved.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify through official 
sources whether the U.S.S. Firedrake was 
in Hunter's Point Dry Dock Naval Facility 
in San Francisco, California in 1965.  If 
additional information is needed to 
request verification, such should be 
requested from the Veteran.

2.  Ask the Veteran to provide a list of 
his post service occupations and the 
general duties involved.

3.  After the above development has been 
completed to the extent possible, the 
Veteran should be scheduled for a VA ear, 
nose, and throat examination to determine 
the current nature of the Veteran's 
claimed chronic sinus problems and for an 
opinion as to whether such is related to 
service.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  

After review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran 
suffers from a chronic sinus disorder.  
The examiner should opine as to whether 
any diagnosed chronic sinus disorder at 
least as likely as not (50 percent 
probability or greater) arose during 
service or is otherwise related to 
service, to include alleged exposure to 
asbestos, paints, cleaners, and other 
chemicals therein.  A rationale for any 
opinion expressed should be provided.  

4.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


